


Exhibit 10.36

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of
September 11, 2012, is made by TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL
ENTITY, LLC, a New Jersey limited liability company having an address c/o RBH
Group, 89 Market Street, 8th Floor, Newark, New Jersey 07102 (the “Indemnitor”),
to GSB NMTC INVESTOR LLC, a Delaware limited liability company, having an
address at 200 West Street, New York, New York 10282, acting in its capacity as
administrative agent (the “Administrative Agent”); CARVER CDC — SUBSIDIARY CDE
21, LLC, a Delaware limited liability company, having an address c/o Carver
Community Development Corporation, 75 West 125th Street, New York, New York
10027 (“Carver Lender”); NCIF NEW MARKETS CAPITAL FUND IX CDE, LLC, a Delaware
limited liability company, having an address c/o NCIF Capital, LLC, 135 S.
LaSalle Street, Suite 2040, Chicago, Illinois 60603 (“NCIF Lender”); GSNMF
SUB-CDE 2 LLC, a Delaware limited liability company, having an address c/o
Goldman Sachs Bank USA, 200 West Street, New York, New York 10282 (“GS Lender”);
and BACDE NMTC FUND 4, LLC, a Delaware limited liability company, having an
address c/o AFL-CIO Housing Investment Trust, 1270 Avenue of the Americas,
Suite 210, New York, New York 10020 (“BA Lender”, and together with Carver
Lender, NCIF Lender and GS Lender, individually a “Lender” and collectively the
“Lenders”).

 

R E C I T A L S:

 

WHEREAS, pursuant to that certain Building Loan Agreement dated of even date
herewith (the “Loan Agreement”) made by and among the Indemnitor, the
Administrative Agent, and the Lenders, the Lenders have made to the Indemnitor
certain mortgage loans in the aggregate original principal amount of Thirty-Nine
Million Seven Hundred Seventy-Five Thousand and No/100 Dollars ($39,775,000.00)
(collectively, the “Loans”).

 

WHEREAS, the Loans are evidenced by the promissory notes dated the date hereof,
as specified in the Loan Agreement (the “Notes”), which Notes are secured by
those certain Mortgages, Assignments of Leases and Rents and Security
Agreements, each dated of even date herewith, as specified in the Loan Agreement
(collectively, the “Mortgage”) encumbering the real property located in Newark,
New Jersey, as described in such Mortgage (the “Premises”).

 

WHEREAS, Indemnitor will derive material financial benefit from the Loans
evidenced and secured by the Notes, the Mortgage and the other Loan Documents
(as defined in the Loan Agreement).

 

WHEREAS, Lenders have relied on the statements and agreements contained herein
in agreeing to make the Loans.  The execution and delivery of this Agreement by
Indemnitor is a condition precedent to the making of the Loans by the Lenders.

 

--------------------------------------------------------------------------------


 

A G R E E M E N T S:

 

In consideration of the Recitals set forth above and hereby incorporated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitor hereby agrees as follows:

 

1.                                      Definitions.

 

(a)                                 All capitalized terms used but not defined
herein shall have the meaning given such terms in the Loan Agreement.

 

(b)                                 The term “Environmental Law” means,
collectively, the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§6901 et seq., the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and Liability Act,
42 U.S.C. §9601 et seq., the Toxic Substance Control Act, 15 U.S.C. §2601 et
seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C
§1251 et seq., all municipal, county, and state analogues to any of the
foregoing, all amendments to any of the foregoing, any other municipal, county,
state or federal law, rule, regulation, ordinance or directive regulating
Hazardous Materials, and all enforceable orders, regulations and requirements
under any of the foregoing.

 

(c)                                  The term “Hazardous Material” means,
collectively (A) any hazardous or toxic substance, material or waste, including,
but not limited to, those substances, materials, and wastes listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
or by the Environmental Protection Agency as hazardous substances (40 CFR
Part 302) and amendments thereto and replacements therefor; (B) such substances,
materials or wastes as are regulated by the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §6901 et. seq. (“RCRA”), the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Liability Act, 42 U.S.C. §9601 et. seq. (“CERCLA”), the Toxic
Substance Control Act, 15 U.S.C. §2601 et seq. (“TSCA”), the Clean Air Act, 42
U.S.C. §7401 et seq. (“CAA”), the Clean Water Act, 33 U.S.C §1251 et. seq.
(“CWA”), or any substance that is a “hazardous substance” or “hazardous waste”
under the New Jersey Spill Compensation and Control Act, the New Jersey
Industrial Site Recovery Act or the New Jersey Solid Waste Management Act or
N.J.A.C. 7:26C-1.3, and all amendments to any of the foregoing laws, and all
orders, regulations, directions and requirements thereunder; (C) asbestos;
(D) such toxic or hazardous substances, materials or wastes that are or may
become regulated under any other applicable municipal, county, state or federal
law, rule, ordinance, direction, or regulation; and (E) any other substance or
material regulated under any applicable municipal, county, state or federal law,
rule, ordinance, direction, or regulation because of its dangerous or
deleterious effects on human health or the environment.

 

(d)                                 The term “Operating Supplies” means such
materials which may be Hazardous Material such as cleaning materials, medical
supplies and fuel oil used in the ordinary course in the operation and
maintenance of the Premises or the conduct of any tenant’s business therein or
the conduct of any tenant’s business at the Premises, and legally permissible
construction items incorporated into the Premises during the construction
thereof, in each case only to the extent in compliance with all Environmental
Laws and other federal, state and local laws, rules and regulations, and only in
such quantities as shall be used in the ordinary course for

 

2

--------------------------------------------------------------------------------


 

the operation and maintenance of the Premises, and legally permissible
construction items incorporated into the Premises during the construction
thereof.

 

(e)                                  The term “Report” means, collectively, the
environmental reports listed on Exhibit A hereto.

 

2.                                      Indemnity.  Indemnitor hereby agrees to
pay, protect, defend (at trial and appellate levels) with attorneys, consultants
and experts acceptable to each Lender, and save each Lender and its officers,
directors, employees, agents (including Administrative Agent), participants,
members, partners, successors and assigns, and any parent or affiliate of each
Lender (collectively, the “Beneficiaries”) harmless from and against, and hereby
indemnify the Beneficiaries from and against any and all present or future
liens, damages, losses, liabilities, obligations, settlement payments,
penalties, assessments, citations, directives, claims, litigation, demands,
defenses, judgments, suits, proceedings, costs, disbursements and expenses of
any kind or of any nature whatsoever (including, without limitation, attorneys’,
consultants’ and experts’ fees and disbursements actually incurred in
investigating, defending, settling or prosecuting any claim, litigation or
proceeding or enforcing the obligations of any Indemnitor hereunder)
(collectively “Costs”) which may at any time be actually imposed upon, incurred
by or asserted or awarded against any Beneficiary with respect to the Premises,
and arising directly or indirectly from or out of:  (i) the violation of any
Environmental Law; (ii) the actual or alleged presence, release or threat of
release of any Hazardous Material now or hereafter on, in, under or affecting
all or any portion of the Premises or any surrounding areas, regardless of
whether or not caused by or within the control of Indemnitor, or at any other
location if the Hazardous Materials were generated, treated, stored, transported
or disposed of by or on behalf of Indemnitor; (iii) the failure by Indemnitor to
comply fully with the terms and conditions of this Agreement; (iv) the breach of
any representation or warranty by Indemnitor contained in this Agreement; or
(v) the enforcement of this Agreement, including, without limitation, the cost
of assessment, containment and/or removal of any and all Hazardous Materials
from all or any portion of the Premises or any surrounding areas, the cost of
any actions taken in response to the presence, release or threat of release of
any Hazardous Materials on, in, under or affecting any portion of the Premises
or any surrounding areas.  “Costs” as used in this Agreement shall include any
diminution in the value of the Premises or any future reduction of the sales or
rental price of the Premises by reason of any matter set forth in this Paragraph
2, but “Costs” shall not include any other punitive or consequential damages.

 

3.                                      Representations Regarding Hazardous
Materials.  Indemnitor hereby represents and warrants to and covenants and
agrees with the Beneficiaries as follows:

 

(a)                                 Except as set forth in the Report, the
Premises are not in violation of any Environmental Law;

 

(b)                                 Except as set forth in the Report, no
Hazardous Materials (other than Operating Supplies) are located on or have been
handled, generated, stored, processed or disposed of on or released or
discharged from the Premises (including underground contamination);

 

3

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth in the Report, the
Indemnitor has not received notice that the Premises is subject to any private
or governmental lien or judicial or administrative notice or action relating to
Hazardous Materials;

 

(d)                                 Except as set forth in the Report, there are
no existing or closed underground storage tanks or other underground storage
receptacles for Hazardous Materials on the Premises; and

 

(e)                                  Except as set forth in the Report, the
Indemnitor has not received notice of, and there exists no investigation,
action, proceeding or claim by any agency, authority or unit of government or by
any third party which could reasonably be expected to result in any liability,
penalty, sanction or judgment under any Environmental Laws with respect to any
condition, use or operation of the Premises.

 

4.                                      Covenants of Indemnitor.

 

(a)                                 The Indemnitor shall, for so long as the
Premises is owned by the Indemnitor, exercise the same degree of care as a
reasonable, prudent developer or owner of like properties would exercise to keep
or cause the Premises to be kept free from Hazardous Materials (other than
Operating Supplies) and in compliance with all applicable Environmental Laws,
shall not install or use any underground storage tanks, shall expressly prohibit
the use (other than Operating Supplies), generation, handling, storage,
production, processing and disposal of Hazardous Materials by all occupants of
space in the improvements at the Premises, and, without limiting the generality
of the foregoing shall not install in the improvements at the Premises or permit
to be installed in the improvements at the Premises asbestos or any substance
containing asbestos.  The Indemnitor acknowledges and agrees that the
Beneficiaries have no duty to provide Indemnitor with any information regarding
the Environmental Laws or any interpretation thereof.

 

(b)                                 (i) Indemnitor shall immediately notify the
Beneficiaries should Indemnitor become aware of (A) any Hazardous Materials
(other than Operating Supplies), or other potential environmental problem or
liability, with respect to the Premises, (B) any lien, regulatory or enforcement
action or notice affecting the Premises or the Indemnitor resulting from any
violation or alleged violation of the Environmental Laws, (C) the institution of
any investigation, inquiry or proceeding by any applicable governmental
authority concerning the Indemnitor or the Premises pursuant to any
Environmental Law or otherwise relating to Hazardous Materials, or (D) the
discovery of any occurrence, condition or state of facts which would render any
representation or warranty contained in this Agreement incorrect in any material
respect if made at the time of such discovery.

 

(ii)                                  The Indemnitor shall, promptly and when
and as required and regardless of the source of the contamination, at its own
expense, take all actions as shall be required pursuant to any applicable
Environmental Laws, consistent with the use of the Premises, for the remediation
of any and all portions of the Premises or other affected property, including,
without limitation, all investigative, monitoring, removal, containment and
remedial actions in accordance with all Environmental Laws that are applicable
to the Premises, and shall further pay or cause to be paid, at no expense to the
Beneficiaries, all remediation, administrative and

 

4

--------------------------------------------------------------------------------


 

enforcement costs imposed by applicable governmental agencies and which may be
asserted against the Premises.  In the event Indemnitor fails to do so, any or
all Beneficiaries may, in their sole discretion (but shall have no obligation
to), cause the Premises or other affected property to be so freed from any
Hazardous Materials or otherwise brought into compliance with Environmental Laws
consistent with the use of the Premises and any actual out-of-pocket cost
incurred in connection therewith shall be included in Costs and shall be paid by
Indemnitor; provided, however, that the Beneficiaries shall not take such action
unless either (i) Indemnitor fails to commence such required actions within
thirty (30) days after written notice by any Beneficiary, and/or Indemnitor
thereafter fails to diligently and/or continuously prosecute to completion all
required work and actions, and/or Indemnitor fails to complete the required work
and actions within the time frames required under any applicable Environmental
Laws and/or under the requirements of any governmental agency or body or
(ii) any Beneficiary determines in its discretion that Indemnitor’s failure to
take the required actions is likely to have a material and adverse effect on the
operation of the Premises as a whole or any Beneficiary’s interests in the
Premises and such Beneficiary gives notice to Indemnitor of such determination. 
In furtherance of the foregoing, the Indemnitor hereby grants to the
Beneficiaries access to the Premises upon written notice to Indemnitor and an
irrevocable license to remove any items deemed by the Beneficiaries to be
Hazardous Materials in violation of Environmental Laws and to do all things any
Beneficiary shall deem necessary to bring the Premises, upon written notice to
the Indemnitor, into compliance with Environmental Laws.

 

(c)                                  Upon the request of any Beneficiary, at any
time and from time to time after the occurrence of a default by Indemnitor under
this Agreement or at such other time as any Beneficiary has grounds to believe
or suspect that Hazardous Materials are or have been released, stored or
disposed of on or around the Premises (other than in accordance with applicable
Environmental Laws) or that the Premises may be in violation of the
Environmental Laws, Indemnitor shall provide, at its sole expense, an inspection
or audit of the Premises prepared by a hydrogeologist or environmental engineer
or other appropriate consultant selected by Indemnitor and approved by the
Beneficiaries assessing the presence or absence of Hazardous Materials on the
Premises.  If Indemnitor fails to commence such inspection or audit within
fifteen (15) days after such request, any Beneficiary may order the same, and
the Indemnitor hereby grants to the Beneficiaries access to the Premises, upon
written notice to the Indemnitor, and an irrevocable license to undertake such
inspection or audit.  The cost of such inspection or audit shall be included in
Costs and shall be paid by Indemnitor.

 

5.                                      Indemnification Procedures.

 

(a)                                 If any action shall be brought against any
Beneficiary based upon any of the matters for which such Beneficiary is
indemnified hereunder, such Beneficiary shall notify Indemnitor in writing
thereof, which notice shall include a copy of all pleadings and summons in the
possession of such Beneficiary relating to such action and shall specifically
state that indemnification for such action is being sought under this Agreement,
and Indemnitor shall promptly assume the defense thereof, including, without
limitation, the employment of counsel selected by Indemnitor and acceptable to
the applicable Beneficiary or Beneficiaries and the negotiation of any
settlement; provided, however, that any failure of such Beneficiary to notify
Indemnitor of such matter shall not impair or reduce the obligations of
Indemnitor hereunder.  The Beneficiaries shall reasonably cooperate with
Indemnitor, at Indemnitor’s sole cost and

 

5

--------------------------------------------------------------------------------


 

expense, in connection with the defense or settlement of any such claim or
action in accordance with the terms of this Agreement.  If (i) any Beneficiary
determines, based on the advice of counsel, that the conduct of its defense by
Indemnitor would present a conflict of interest or otherwise be materially
prejudicial to its interests, (ii) Indemnitor refuses to defend or
(iii) Indemnitor shall have failed, in any Beneficiary’s judgment, to defend the
action in good faith, then the Beneficiaries shall have the right, at the
expense of Indemnitor (which expense shall be included in Costs), to employ
separate counsel in any such action and to participate in the defense thereof. 
In the event Indemnitor shall fail to undertake to defend the Beneficiaries
against any claim, loss or liability for which the Beneficiaries are indemnified
hereunder, the Beneficiaries may, at their sole option and election, defend or
settle such claim, loss or liability (provided that the Beneficiaries shall give
notice of any such settlement to Indemnitor).  The liability of Indemnitor to
the Beneficiaries hereunder shall be conclusively established by such
settlement, provided such settlement is made in good faith, the amount of such
liability to include both the settlement consideration and the costs and
expenses, including, without limitation, attorneys’ fees and disbursements,
incurred by the Beneficiaries in effecting such settlement.  In such event, such
settlement consideration, costs and expenses shall be included in Costs and
Indemnitor shall pay the same as hereinafter provided.  The Beneficiaries’ good
faith in any such settlement shall be conclusively established if the settlement
is made on the advice of independent legal counsel for any Beneficiary.

 

(b)                                 Indemnitor shall not, without the prior
written consent of the Beneficiaries: (i) settle or compromise any action, suit,
proceeding or claim or consent to the entry of any judgment with respect to any
matter for which any Beneficiary is entitled to be indemnified hereunder and
that does not include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Beneficiaries of a full and complete written
release of the Beneficiaries (in form, scope and substance satisfactory to the
Beneficiaries) from all liability in respect of such action, suit, proceeding or
claim and a dismissal with prejudice of such action, suit, proceeding or claim;
or (ii) settle or compromise any action, suit, proceeding or claim in any manner
that is reasonably likely to adversely affect the Beneficiaries or to obligate
the Beneficiaries to pay any sum or perform any obligation.

 

(c)                                  All Costs shall be immediately reimbursable
to the Beneficiaries when and as incurred and, in the event of any litigation,
claim or other proceedings without any requirement of waiting for the ultimate
outcome of such litigation, claim or other proceedings and Indemnitor shall pay
to the Beneficiaries any and all Costs within thirty (30) days after written
notice from a Beneficiary itemizing in reasonable detail the amounts thereof
incurred to the date of such notice.  In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs, if not
paid by the twentieth (20th) day after such notice shall accrue interest at the
Default Rate (as defined in the Note).

 

6.                                      Reinstatement of Obligations.  If at any
time all or any part of any payment made by Indemnitor or received by the
Beneficiaries from Indemnitor under or with respect to this Agreement is or must
be rescinded or returned for any reason whatsoever (including, but not limited
to, the insolvency, bankruptcy or reorganization of Indemnitor), then the
obligations of Indemnitor hereunder shall, to the extent of the payment
rescinded and returned, be deemed to have continued in existence,
notwithstanding such previous payment made by Indemnitor, or receipt of payment
by the Beneficiaries, and the obligations of

 

6

--------------------------------------------------------------------------------


 

Indemnitor hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, all as though such previous payment by
Indemnitor had never been made,

 

7.                                      Waivers by Indemnitor.  To the extent
permitted by law, Indemnitor hereby waives and agrees not to assert or take
advantage of:

 

(a)                                 Any right to require the Beneficiaries to
proceed against any other Person or to proceed against or exhaust any security
held by the Beneficiaries at any time or to pursue any other remedy in the
Beneficiaries’ power or under any other agreement before proceeding against
Indemnitor hereunder;

 

(b)                                 Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other Person or
Persons or the failure of the Beneficiaries to file or enforce a claim against
the estate (in administration, bankruptcy or any other proceedings) of any other
Person or Persons;

 

(c)                                  Any defense based upon an election of
remedies by the Beneficiaries;

 

(d)                                 Any right or claim of right to cause a
marshalling of the assets of Indemnitor;

 

(e)                                  Any duty on the part of the Beneficiaries
to disclose to Indemnitor any facts the Beneficiaries may now or hereafter know
about the Premises of which Indemnitor also had or has knowledge at the
operative time, regardless of whether the Beneficiaries has reason to believe
that any such facts materially increase the risk beyond that which Indemnitor
intends to assume or has reason to believe that such facts are unknown to
Indemnitor or has a reasonable opportunity to communicate such facts to
Indemnitor, it being understood and agreed that Indemnitor is fully responsible
for being and keeping informed of the condition of the Premises and of any and
all circumstances bearing on the risk that liability may be incurred by
Indemnitor hereunder;

 

(f)                                   Any invalidity, irregularity or
unenforceability, or any amendment, in whole or in part, of any one or more of
this Agreement, the Loan Agreement or the other Loan Documents;

 

(g)                                  Any deficiency in the ability of the
Beneficiaries to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereunder;

 

(h)                                 An assertion or claim that the automatic
stay provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary
bankruptcy proceeding of any Indemnitor) or any other stay provided under any
other debtor relief law (whether statutory, common law, case law or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, which may be or
become applicable, shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of the Beneficiaries to enforce any of
its rights, whether now or hereafter required, which the Beneficiaries may have
against Indemnitor;

 

7

--------------------------------------------------------------------------------

 

(i)                                     Any modifications of the Loan Agreement
or other Loan Documents or any obligation of Indemnitor relating to the Loan
Agreement or other Loan Documents by operation of law or by action of any court,
whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

 

(j)                                    Any sale or transfer of all or part of
the Premises.

 

8.                                      General Provisions.

 

(a)                                 Fully Recourse.  All of the terms and
provisions of this Agreement are recourse obligations of Indemnitor and not
restricted by any limitation on personal liability contained in any of the Loan
Documents.

 

(b)                                 Separate Obligations.  Indemnitor hereby
acknowledges that even though the representations, warranties, covenants or
agreements of Indemnitor contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Indemnitor
under other agreements, the obligations of Indemnitor under this Agreement are
separate obligations of Indemnitor hereunder which can be enforced against
Indemnitor without regard to the existence of any other agreement.

 

(c)                                  Survival.  This Agreement shall be deemed
to be continuing in nature and shall remain in full force and effect and shall
survive the payment in full of all amounts owed to each Lender under the Loan
Agreement or the other Loan Documents and the exercise of any remedy by each
Lender or Administrative Agent under the Loan Agreement or the other Loan
Documents.  Anything to the contrary herein notwithstanding, it is agreed and
intended by Indemnitor and the Beneficiaries that this Agreement and the
indemnities provided herein may be assigned or otherwise transferred by the
Beneficiaries to any of their assignees with respect to the Loan and each Lender
and Administrative Agent.

 

(d)                                 No Recourse Against Beneficiaries. 
Indemnitor shall not have any right of recourse against the Beneficiaries by
reason of any action the Beneficiaries may take or omit to take under the
provisions of this Agreement provided that such Beneficiary has given notice of
any action as required hereby and has not acted in bad faith or committed
willful misconduct.

 

(e)                                  Reservation of Rights.  Nothing contained
in this Agreement shall prevent or in any way diminish or interfere with any
rights or remedies, including, without limitation, the right to contribution,
which the Beneficiaries may have against Indemnitor or any other party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. §9601 et seq.), as it may be amended from time to
time, or any other applicable federal, state or local laws, all such rights
being hereby expressly reserved.

 

(f)                                   Rights Cumulative; Payments.  The
Beneficiaries’ rights under this Agreement shall be in addition to all rights of
the Beneficiaries under the Loan Agreement, the other Loan Documents and any
agreements executed and delivered in connection therewith.

 

(g)                                  No Limitation on Liability.  Indemnitor
hereby consents and agrees that each Beneficiary may at any time and from time
to time without further consent from Indemnitor

 

8

--------------------------------------------------------------------------------


 

do any of the following and the liability of Indemnitor under this Agreement
shall be unconditional and absolute and shall in no way be impaired or limited
by any of the following events, whether occurring with or without notice to
Indemnitor or with or without consideration: (i) any extensions of time for
performance required by the Loan Agreement or the other Loan Documents; (ii) any
sale or transfer of the Premises; (iii) any change in the composition of
Indemnitor or any affiliate thereof, including, without limitation, the
withdrawal or removal of Indemnitor from any current or future position of
ownership, management or control of Indemnitor; (iv) the accuracy or inaccuracy
of the representations and warranties made by Indemnitor herein or in the Loan
Agreement or the other Loan Documents; (v) the release of any Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in the Loan Agreement or the other Loan Documents by
operation of law, the Beneficiaries’ voluntary act or otherwise; (vi) the
modification of the terms of any one or more of the Loan Agreement or the other
Loan Documents; or (vii) the taking or failure to take any action of any type
whatsoever.  No such action which any Beneficiary shall take or fail to take in
connection with the Loan Agreement and the other Loan Documents, nor any course
of dealing with Indemnitor or any other Person, shall limit, impair or release
Indemnitor’s obligations hereunder, affect this Agreement in any way or afford
Indemnitor any recourse against the Beneficiaries.  Nothing contained in this
Paragraph shall be construed to require the Beneficiaries to take or refrain
from taking any action referred to herein.

 

(h)                                 Entire Agreement; Amendment; Severability. 
This Agreement contains the entire agreement between the parties respecting the
matters herein set forth and supersedes all prior agreements, whether written or
oral, between the parties respecting such matters.  Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto.  A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.

 

(i)                                     Governing Law; Binding Effect; Waiver of
Acceptance.  This Agreement shall be governed by and construed in accordance
with the laws of the State in which the Premises is located, except to the
extent that the applicability of any of such laws may now or hereafter be
preempted by Federal law, in which case such Federal law shall so govern and be
controlling.  This Agreement shall bind Indemnitor and the heirs, personal
representatives, successors and assigns of Indemnitor and shall inure to the
benefit of the Beneficiaries and the officers, directors, shareholders, agents
and employees of the Beneficiaries and their respective heirs, successors and
assigns.  Notwithstanding the foregoing, Indemnitor shall not assign any of its
respective rights or obligations under this Agreement without the prior written
consent of the Beneficiaries, which consent may be withheld by the Beneficiaries
in their sole discretion.  Indemnitor hereby waives any acceptance of this
Agreement by the Beneficiaries, and this Agreement shall immediately be binding
upon Indemnitor.

 

(j)                                    Notices.  Any notice or other
communication required or permitted to be given hereunder shall be in writing,
and shall be delivered to the parties at the addresses set forth below (or to
such other addresses as the parties may specify by due notice to the others). 
Notices or other communications given by FexEx or another nationally recognized
overnight courier

 

9

--------------------------------------------------------------------------------


 

service shall be deemed to be given on the following Business Day.  Notices or
other communications sent in any other manner shall be deemed given only when
actually received.

 

If to Administrative Agent:

GSB NMTC Investor LLC

 

200 West Street

 

New York, New York 10282

 

Attention: Margaret Anadu

 

 

with a copy to:

GSB NMTC Investor LLC

 

200 West Street

 

New York, New York 10282

 

Attention: Andrea Gift

 

 

with a copy to:

gs-uig-docs@gs.com

 

 

with a copy to:

Jones Day

 

222 East 41st Street

 

New York, New York 10017

 

Attention: Aviva Yakren, Esq.

 

 

And with a copy to:

Carver CDC — Subsidiary CDE 21, LLC

 

c/o Carver Community Development Corporation

 

75 West 125th Street

 

New York, New York 10027

 

Attention: Blondel A. Pinnock

 

 

with a copy to:

Manatt, Phelps & Phillips, LLP

 

7 Times Square

 

New York, New York 10036

 

Attention: Neil S. Faden, Esq.

 

 

And with a copy to:

NCIF New Markets Capital Fund IX CDE, LLC

 

c/o NCIF Capital, LLC

 

135 S. LaSalle Street, Suite 2040

 

Chicago, Illinois 60603

 

Attention: Saurabh Narain

 

 

and to:

SNR Denton

 

233 S. Wacker Drive, Suite 7800

 

Chicago, Illinois 60606

 

Attention: Scott A. Lindquist, Esq.

 

10

--------------------------------------------------------------------------------


 

And with a copy to:

GSNMF Sub-CDE 2 LLC

 

c/o Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Joe Curatolo

 

 

with a copy to:

Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Andrea Gift

 

 

with a copy to:

gsnmf@gs.com

 

 

with a copy to:

Jones Day

 

222 East 41st Street

 

New York, New York 10017

 

Attention: Aviva Yakren, Esq.

 

 

And with a copy to:

BACDE NMTC Fund 4, LLC

 

c/o Building America CDE Inc.

 

2401 Pennsylvania Avenue, NW, Suite 200

 

Washington, DC 20037

 

Attention: Eric Price

 

 

with a copy to:

Nixon Peabody LLP

 

401 Ninth Street NW, Suite 900

 

Washington, DC 20004

 

Attention: Scott D. Sergio, Esq.

 

 

If to the Indemnitor:

Teachers Village Project A QALICB Urban Renewal Entity, LLC

 

c/o RBH Group

 

89 Market Street, 8th Floor

 

Newark, New Jersey 07102

 

Attention: Ron Beit

 

 

with a copy to:

McManimon, Scotland & Baumann, LLC

 

75 Livingston Avenue, 2nd Floor

 

Roseland, New Jersey 07068

 

Attention: Glenn F. Scotland, Esq.

 

(k)                                 No Waiver: Time of Essence; Business Days. 
The failure of any party hereto to enforce any right or remedy hereunder, or to
promptly enforce any such right or remedy, shall not constitute a waiver thereof
nor give rise to any estoppel against such party nor

 

11

--------------------------------------------------------------------------------


 

excuse any of the parties hereto from their respective obligations hereunder. 
Any waiver of such right or remedy must be in writing and signed by the party to
be bound.  This Agreement is subject to enforcement at law or in equity,
including actions for damages or specific performance.  Time is of the essence
hereof.  The term “business day” as used herein shall mean a weekday, Monday
through Friday, except a legal holiday or a day on which banking institutions in
the State are authorized by law to be closed.

 

(l)                                     Captions for Convenience.  The captions
and headings of the sections and paragraphs of this Agreement are for
convenience of reference only and shall not be construed in interpreting the
provisions hereof.

 

(m)                             Successive Actions.  A separate right of action
hereunder shall arise each time the Beneficiaries acquire knowledge of any
matter indemnified by Indemnitor under this Agreement.  Separate and successive
actions may be brought hereunder to enforce any of the provisions hereof at any
time and from time to time.  No legal proceeding hereunder shall preclude any
subsequent legal proceeding, and Indemnitor hereby waives and covenants not to
assert any defense in the nature of splitting of causes of action or merger of
judgments.

 

(n)                                 Reliance.  Each Lender would not make the
Loans to Indemnitor without this Agreement.  Accordingly, Indemnitor
intentionally and unconditionally enters into the covenants and agreements as
set forth above and understand that, in reliance upon and in consideration of
such covenants and agreements, the Loans shall be made and, as part and parcel
thereof, specific monetary and other obligations have been, are being and shall
be entered into which would not be made or entered into but for such reliance.

 

(o)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be effective only
upon delivery and thereafter shall be deemed an original, and all of which shall
be taken to be one and the same instrument, for the same effect as if all
parties hereto had signed the same signature page.  Any signature page of this
Agreement may be detached from any counterpart of this Agreement without
impairing the legal effect of any signatures thereon and may be attached to
another counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

 

(p)                                 SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.

 

(1)                                 INDEMNITOR, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH
THE PROPERTY IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON TO
ENFORCE ANY ARBITRAL AWARD ARISING FROM OR RELATING TO THIS AGREEMENT,
(B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE COUNTY IN WHICH THE PROPERTY
IS LOCATED, (C)  SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (D) TO THE
FULLEST EXTENT PERMITTED BY LAW, AGREES THAT NONE OF THEM WILL BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE

 

12

--------------------------------------------------------------------------------


 

BENEFICIARIES TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). 
INDEMNITOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO INDEMNITOR AT THE ADDRESS FOR NOTICES
DESCRIBED IN PARAGRAPH 8(j) HEREOF, AND CONSENT AND AGREE THAT SUCH SERVICE
SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING
HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER
MANNER PERMITTED BY LAW).

 

(2)                                 THE BENEFICIARIES AND INDEMNITOR, TO THE
FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH
AND FOREVER FOREGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR
OMISSION OF THE BENEFICIARIES OR ANY INDEMNITOR, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH THE BENEFICIARIES OR ANY INDEMNITOR, IN EACH OF THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(q)                                 Waiver by Indemnitor.  Indemnitor covenants
and agrees that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against any Indemnitor, no Indemnitor shall seek a supplemental
stay or otherwise pursuant to 11 U.S.C. §105 or any other provision of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of the Beneficiaries
to enforce any rights of the Beneficiaries against Indemnitor by virtue of this
Agreement or otherwise.

 

(r)                                    Further Assurances.  Indemnitor shall
execute and acknowledge (or cause to be executed and acknowledged) and deliver
to the Beneficiaries all documents, and take all actions, reasonably required by
the Beneficiaries from time to time to confirm the rights created or now or
hereafter intended to be created under this Agreement, to protect and further
the validity and enforceability of this Agreement or otherwise carry out the
purposes of this Agreement.

 

(s)                                   Administrative Agent. If the
Administrative Agent is removed in accordance with Article 9 of the Loan
Agreement, then the replacement administrative agent appointed pursuant to the
Loan Agreement shall succeed to the rights of the Administrative Agent set forth
herein.  If any Lender does not appoint a replacement administrative agent, then
each Lender shall have the rights of the Administrative Agent hereunder.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Environmental Indemnity
Agreement as of the day and year first above written.

 

 

INDEMNITOR:

 

 

 

 

 

TEACHERS VILLAGE PROJECT A URBAN RENEWAL ENTITY, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Ron Beit-Halachmy

 

 

Authorized Signatory

 

Signature Page

QLICI Environmental Indemnity

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Environmental Reports

 

1.              Remedial Action Report prepared by Viridian Inc. dated
August 2009.

 

2.              Remedial Action Report prepared by Viridian Inc. dated
November 2008.

 

3.              Ground Water Remedial Investigation Report prepared by JAMS
Geology dated March 2008.

 

4.              Preliminary Assessment Investigation Report prepared by JAMS
Geology dated December 2007.

 

5.              Preliminary Assessment Investigation Report prepared by JAMS
Geology dated June 2007.

 

6.              Preliminary Assessment Investigation Report prepared by JAMS
Geology dated July 2009.

 

7.              Letter from LFR Arcadis Company dated October 2, 2009.

 

8.              Preliminary Assessment Investigation Report prepared by JMZ
Geology dated October 2007.

 

9.              Preliminary Assessment Investigation Report prepared by JMZ
Geology dated July 2007.

 

10.       Preliminary Assessment Investigation Report prepared by JMZ Geology
dated July 2007.

 

11.       Preliminary Assessment Investigation Report prepared by JMZ Geology
dated April 2007.

 

12.       Geotechnical Report by McLaren Engineering Group.

 

Signature Page

QLICI Environmental Indemnity

 

--------------------------------------------------------------------------------
